Title: Milton W. Rouse to Thomas Jefferson, [ca. 25 December 1818]
From: Rouse, Milton W.
To: Jefferson, Thomas


          
            
              Sir,
              ca. 25 Dec. 1818
            
            A  stranger to you, I fear that I shall meet with a repulse, Young and inexperienced I know not how to proceed, but I hope that you will forgive my boldness, (perhaps impertinence) when I have acquainted you with the circumstances which have induced me to address you in this manner.—
            I am so situated that I am deprived of every source of useful information. Not a book with  which to nourish or instruct my mind I am compelled to live an ignorant spectator of ignorance. With truth I can say, “Happy are they who love to read, and are not, like myself, deprived of the means of gratification”—WhilstWhile so many otherr young men are enjoying all the advantages of good books and men, I am doomed to live & dye in  ignorance, & all this because I am not able to educate myself—
            My ignorant, illiterate associates have no desire for reading or conversing upon any useful subject. With books they are entirely unacquainted. If I read I am despised—
            If  I attempt to converse upon any useful or interesting subject I am  neglected even treated with contempt. But all this would be no obstacle, had I time to read, & good books, with which to nourish and sustain my fast declining mind, declining—for the want of nourishment
            In the summer I  had no time for reading, but I fondly hoped flattered myself that I should have a few leisure moments this winter, especially evenings, that I could devot to that desirable object—but my hopes are blasted—It is for the interest of my employer that I should remain in ignorance, Had I time to read I should have no books. My employer has scarce a book in his house, and I my wages will not enable me to buy one. even a dictionary I am unable to procure. The neares circulating library is 7 miles & that is good for naught—So great is my thirst  for knowledge that & so great is my inability to procure it, that I am driven  almost to despair—Snatch me! O! snatch me! from my dreadful situation!, Perhaps you will think that I am imposing upon you; that I am a foo insane, but I can assure that I am in my right mind but I am so much confused at present that I scarce know what I write—I am a stranger to every good and wise man, I know not where to look for assistance. Having herd yourseff mentioned as a friend of learning—I have taken the liberty of addressing you, hoping that you will condescend to direct a few consoling lines to me as soon as possible after the receipt of this—Do contrive some way to rescue me from my dreadful situation, the labour of my hands shall repay you, I have been brought up to labour, but I cannot endure the thoughts of living & dying in ignorance
             Sir this is nearly my first effort at  composition I hope you will overlook its numerous defects
            As this is unknown to any one, If you should conclude to let me remain in my present awful situation, have the kindness to Destroy this, & let it remain unknown
            If you will write to me immediately you shall know my exaxt situation—   age business, &c.
          
          
            Direct to Milton. W. Rouse Onondaga West Hill State New York
          
          
            Bury this in oblivion if you cannot assist me—& you will do meone favour a kindness
          
        